PER CURIAM.
We reverse the award of prejudgment interest which was incorrectly awarded on unliquidated damages. McCoy v. Rudd, 367 So.2d 1080 (Fla. 1st DCA 1979). Appellant’s other issues are without merit. Spencer v. American Advisory Corp., 338 So.2d 62 (Fla. 3d DCA 1976), cert. denied, 348 So.2d 953 (Fla.1977); Vokes v. Arthur Murray, Inc., 212 So.2d 906 (Fla. 2d DCA 1968); see Bannister v. Hart, 144 So.2d 853 (Fla. 2d DCA 1962); Seiferth v. Seiferth, 121 So.2d 689 (Fla. 3d DCA 1960).
Affirmed in part, reversed in part.